Opinion op the Court by
William Rogers Clay, Commissioner
Modifying former opinion.
In our former opinion we remanded this cause with directions to escheat lot No. 9., L. &. N. R. R. Co. v. Commonwealth of Kentucky, by et al, 151 Ky., 325. Upon a consideration of that part of the opinion, we conclude, in view of the peculiar facts of this case, that the parties should he given another opportunity to take proof in regard to lot No. 9. Wherefore, that part of the opinion escheating lot No. 9 is withdrawn, and the opinion modified as herein indicated.
Judgment reversed and cause remanded for proceedings consistent with this opinion.
Whole court sitting.